UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2345



ROBIN JAMES TOWNE,

                                              Plaintiff - Appellant,

          versus


BRYAN C. WARD, individually; GUNTHER M. HINZ,
individually; JOHN M. FITZGERALD, individ-
ually,

                                            Defendants - Appellees,

          and


TOWN OF MOOREFIELD, a municipal corporation,
and Department of Public Safety; STATE OF WEST
VIRGINIA, DEPARTMENT OF PUBLIC SAFETY

                                                          Defendants.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Elkins. Irene M. Keeley, Chief District
Judge. (CA-99-40-2)


Submitted:   April 27, 2001                   Decided:   May 21, 2001


Before WIDENER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Lary D. Garrett, GARRETT & GARRETT, Moorefield, West Virginia;
Clyde M. See, Jr., SEE & DOWNING, Moorefield, West Virginia, for
Appellant. Amy Marie Smith, Michael Kozakewich, Jr., STEPTOE &
JOHNSON, Clarksburg, West Virginia; Daniel A. Ruley, Jr., MORRIS &
RULEY, Parkersburg, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Robin James Towne appeals the district court’s order denying

relief on his complaint alleging violations under 42 U.S.C.A.

§ 1983 (West Supp. 2000), and West Virginia state law.      We have

reviewed the parties’ briefs, joint appendix, and the district

court’s opinion and find no reversible error.     Accordingly, we

affirm substantially on the reasoning of the district court.    See

Towne v. Ward, No. CA-99-40-2 (N.D.W. Va. July 28, 2000).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                2